Opinion op the Court by
Judge Peters :
While appellant’s conduct during the short period that they lived together was in every respect correct, and that of appellee, on the 13th of November, 1868, was unkind, violent, and wholly without cause, or even slight provocation on her part, still, as he very soon thereafter, perhaps the very next day, sent an apology for his misbehavior and offered to provide a comfortable, respectable home for her, if she would share it with him, and as he was bound to provide the home, it was proper for her to have gone, and made au effort by a continuation of that blameless conduct which had marked her short married life, to win his highest regard, and smooth the path, upon which they had just entered, as they doubtless hoped in the start to travel through life together. The violence of his conduct on the evening of the 13th of November, 1868, within two weeks after their marriage, was such as to excite justly her apprehension of future domestic troubles. But as it was the husband’s duty to provide her future home, appellant could not consistently insist on his selecting one that was dissatis*554factory to him. And as he offered to provide one that should be comfortable and not disagreeable to her, she sould have gone with him, and endeavored to make it bright to him and happy to her. We do not see that appellant has brought herself within any of the provisions of the statute entitling her to a divorce.
Hams, for appellant.
Elliott, for appellee.
Wherefore, the judgment is affirmed.